UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7023 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012  June 30, 2012 Item 1: Reports to Shareholders Semiannual Report | June 30, 2012 Vanguard Balanced Index Fund > Vanguard Balanced Index Fund delivered solid six-month results reflecting both early strength in the stock market and later strength in the bond market. > Information technology and financial stocks were among the best equity performers. Corporate issues led the way in the bond market. > The fund’s stock and bond portfolios seemed to trade performance leadership in response to the headlines from Europe. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangement. 29 Glossary. 30 Balanced Index Fund Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2012 Total Returns Vanguard Balanced Index Fund Investor Shares 6.50% Admiral™ Shares 6.62 Signal® Shares 6.58 Institutional Shares 6.62 Balanced Composite Index 6.70 Mixed-Asset Target Allocation Growth Funds Average 5.91 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% BarclaysU.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays U.S. Aggregate Float Adjusted Index. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance December 31, 2011, Through June 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $21.78 $22.98 $0.216 $0.000 Admiral Shares 21.78 22.99 0.230 0.000 Signal Shares 21.55 22.74 0.228 0.000 Institutional Shares 21.78 22.99 0.232 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended June 30, 2012, Vanguard Balanced Index Fund returned 6.50% for Investor Shares. Its target index returned 6.70%, leading the fund by an amount consistent with the real-world costs of managing a portfolio. The fund’s return topped the average result for its peer group. The fund’s stock portfolio registered broad gains, with nine of ten sectors turning in positive six-month returns; energy was the only sector to decline. Information technology and financial stocks were the leading contributors. The fund’s bond portfolio generated lower but still solid returns as investors sought the security offered by U.S. Treasuries and other high-quality bonds. At the end of the half-year, the fund’s Investor Shares had a 30-day SEC yield of 1.85%, down slightly from the start of the year. Yields for the other share classes were a bit higher, reflecting lower costs. As you may remember, we announced in September 2011 that Vanguard Asset Allocation Fund would merge into the Balanced Index Fund. The merger is now complete. And in case you missed our announcement last month, George U. “Gus” Sauter, managing director and chief investment officer of Vanguard, plans to retire at the end of 2012. It’s hard to overstate the contributions that Gus has made to Vanguard in his 25-year career. He honed the strategy and built the 2 team that have helped make Vanguard a world leader in indexing, and he developed our active quantitative equity strategies. We’re fortunate that Mortimer J. “Tim” Buckley, also a managing director, will succeed Gus. Tim has been a member of Vanguard’s senior staff since 2001 and has directed Vanguard’s Retail Investor Group since 2006. I’ll have more to say about Gus’s retirement at the end of the year. U.S. stocks delivered strong returns, but Europe remained a trouble spot U.S. stocks were the standout performers for the six months ended June 30, returning about 9%. Domestic equities seemed to benefit from the perception that they offered some shelter from the storms roiling European markets. International stocks didn’t fare as well, returning about 3%. European stocks were the weakest performers. Returns for emerging markets and the developed markets of the Pacific region were restrained by signs of slowing growth. Throughout the period, investors were preoccupied with Europe’s debt troubles, and global stock markets moved sharply up and down depending on whether the latest news from the region was positive or negative. Vanguard economists expect Europe to remain a trouble spot. The most likely scenario is that it will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Market Barometer Total Returns Periods Ended June 30, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.38% 4.37% 0.39% Russell 2000 Index (Small-caps) 8.53 -2.08 0.54 Dow Jones U.S. Total Stock Market Index 9.45 3.78 0.63 MSCI All Country World Index ex USA (International) 2.77 -14.57 -4.62 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.37% 7.47% 6.79% Barclays Municipal Bond Index (Broad tax-exempt market) 3.66 9.90 5.95 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.04 0.87 CPI Consumer Price Index 1.69% 1.66% 1.95% 3 Investors’ appetite for Treasuries drove 10-year yield to a new low Amid the turmoil in Europe, U.S. Treasury securities continued to benefit from a “flight to quality.” Investor demand nudged bond prices higher, and in early June, the yield of the 10-year U.S. Treasury note slipped below 1.5% for the first time. (Bond yields and prices move in opposite directions.) It’s important to understand that low yields do imply lower future returns: As yields tumble, the scope for further declines—and price increases— diminishes. The broad U.S. taxable bond market posted a return of about 2% for the half-year. Municipal bonds remained a bright spot, delivering a return of more than 3%. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns from money market funds and savings accounts. For the fund, information technology and financial stocks drove returns The Balanced Index Fund’s stock portfolio, representing about 60% of assets, gives investors exposure to the broad U.S. equity market, including companies of all sizes in both the value and growth categories. Over the six-month period, large-capitalization stocks tended to outperform their smaller brethren. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Peer Group Shares Shares Shares Shares Average Balanced Index Fund 0.24% 0.10% 0.10% 0.08% 1.02% The fund expense ratios shown are from the prospectus dated April 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2012, the fund’s annualized expense ratios were 0.24% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, and 0.08% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 The fund got its biggest boost from the information technology and financial sectors. IT stocks, the fund’s heaviest sector weighting, made significant gains early in the year as encouraging economic signals gave investors confidence that technology spending would continue at a decent clip. Although renewed concerns about the global economy trimmed some of those gains in the second quarter, the sector was still the single biggest contributor to fund performance for the six-month period. Financials also surged early in the year thanks to optimism about the economy. Banks in particular generated healthy returns as a number of large institutions got passing grades in the U.S. Federal Reserve’s much-anticipated stress tests, which were designed to assess their ability to keep lending in the face of a severe downturn. Among the other sectors, health care and consumer discretionary contributed the most, producing double-digit gains. Energy stocks, which declined in aggregate, were the greatest drag on performance. The sector struggled as investors worried about weak natural gas prices and questioned the significant capital investments made by some energy firms at a time when the outlook for global demand is uncertain. Economic fears at home and abroad gave a boost to high-quality bonds The Balanced Index Fund’s fixed income holdings, which account for about 40% of assets, closely tracked the performance of the fund’s bond benchmark, an index of the broad taxable U.S. bond market. For the first three months of the year, investors displayed an increased appetite for risk as steps to stem the European debt crisis appeared to be working and as the U.S. economy showed signs of improved health. But in the second quarter, optimism about the economy dimmed and the European crisis worsened, with worries mounting over the health of the banking system, particularly in Spain. That sent bond investors flocking to U.S. Treasuries and other high-quality fixed income securities, driving down yields for those bonds and pushing up prices. The Balanced Index Fund, which has about 70% of its bond holdings in U.S. government debt, benefited from the rise in Treasury prices. The fund’s close tracking of its composite target index is a testament to the portfolio management skills of Vanguard’s Equity Investment and Fixed Income Groups, whose seasoned professionals historically have delivered index-tracking performance regardless of the market environment. Good news: Investors are smart, and they’re getting smarter In recent years, I’ve often written in this space about the challenges facing investors, from the 2008–2009 financial crisis to the more recent volatility caused by Europe’s debt troubles. Bad news inevitably seems to grab attention, and it’s our responsibility to speak to you candidly about these difficulties and to offer Vanguard’s perspective. 5 In the interest of presenting a full picture, I think it’s also our responsibility to point out positive developments that may have been overlooked. On that score, I’ve been especially heartened to see individual investors become more discerning over time, particularly about the costs of investing. As I said in a recent address to financial advisors, “Individual investors are smart and getting smarter. And that’s a good thing. Increasingly, they are bringing a healthy consumer mentality to their investment portfolios. They want to know what they are buying and how much they are paying for it.” Vanguard research confirms that over the past decade investors have displayed a healthy cost consciousness, directing a larger share of their money to low-cost investments. You can read the full report— Costs Matter: Are Fund Investors Voting With Their Feet? —at vanguard.com/ research. In our view, investors are serving their interests by focusing on costs. The math is simple: The less investors pay for an investment, the more of their returns they can keep. And cost savings compound over the long term, which can help investors build greater wealth. So if you’re feeling buffeted by the latest headlines, it can be constructive to direct your attention to one thing you can control: your investment costs. We continue to believe that holding a balanced and diversified portfolio of low-cost investments can give investors a greater chance of reaching their long-term financial goals. Vanguard Balanced Index Fund, with its broad diversification and low-cost exposure to U.S. stocks and bonds, can play an important role in such a portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 13, 2012 6 Balanced Index Fund Fund Profile As of June 30, 2012 Share-Class Characteristics Investor Admiral Signal Institutional Shares Shares Shares Shares Ticker Symbol VBINX VBIAX VBASX VBAIX Expense Ratio 1 0.24% 0.10% 0.10% 0.08% 30-Day SEC Yield 1.85% 1.99% 1.99% 2.01% Equity Characteristics MSCI US Broad Market Fund Index Number of Stocks 3,228 3,294 Median Market Cap $33.1B $33.1B Price/Earnings Ratio 16.1x 16.1x Price/Book Ratio 2.1x 2.1x Return on Equity 18.2% 18.1% Earnings Growth Rate 9.5% 9.5% Dividend Yield 2.1% 2.1% Foreign Holdings 0.0% 0.0% Turnover Rate (Annualized) 39% — Short-Term Reserves 2.0% — Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 4,030 7,923 Yield to Maturity (before expenses) 1.9% 2.0% Average Coupon 3.8% 3.7% Average Duration 5.1 years 5.2 years Average Maturity 7.1 years 7.2 years Total Fund Volatility Measures Balanced Composite MSCI US Broad Index Market Index R-Squared 1.00 0.99 Beta 1.00 0.57 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 3.6% Exxon Mobil Corp. Integrated Oil & Gas 2.7 Microsoft Corp. Systems Software 1.5 General Electric Co. Industrial Conglomerates 1.5 International Business IT Consulting & Machines Corp. Other Services 1.4 AT&T Inc. Integrated Telecommunication Services 1.4 Chevron Corp. Integrated Oil & Gas 1.4 Johnson & Johnson Pharmaceuticals 1.2 Pfizer Inc. Pharmaceuticals 1.2 Procter & Gamble Co. Household Products 1.1 Top Ten 17.0% Top Ten as % of Total Net Assets 10.3% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2012, the annualized expense ratios were 0.24% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, and 0.08% for Institutional Shares. 7 Balanced Index Fund Fund Asset Allocation Sector Diversification (% of equity exposure) MSCI US Broad Market Fund Index Consumer Discretionary 12.0% 12.0% Consumer Staples 9.9 9.9 Energy 10.0 10.0 Financials 15.4 15.4 Health Care 12.0 12.0 Industrials 11.0 11.0 Information Technology 19.2 19.2 Materials 3.9 3.9 Telecommunication Services 2.9 2.9 Utilities 3.7 3.7 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.6% Finance 7.2 Foreign 4.8 Government Mortgage-Backed 25.9 Industrial 11.9 Treasury/Agency 43.1 Utilities 2.5 Other 2.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 69.1% Aaa 3.8 Aa 4.5 A 12.1 Baa 10.5 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 8 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2001, Through June 30, 2012 Balanced Composite Index: Made up of two unmanaged benchmarks, weighted 60% Dow Jones Wilshire 5000 Index and 40% Lehman Brothers U.S. Aggregate Bond Index through May 31, 2005; and 60% MSCI US Broad Market Index and 40% BarclaysU.S. Aggregate Bond Index through December 31, 2009, after which the Barclays index was replaced by the Barclays U.S. Aggregate Float Adjusted Index. Note: For 2012, performance data reflect the six months ended June 30, 2012. Average Annual Total Returns: Periods Ended June 30, 2012 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/9/1992 5.77% 3.49% 2.86% 3.32% 6.18% Admiral Shares 11/13/2000 5.96 3.62 2.96 3.33 6.29 Signal Shares 9/1/2006 6.00 3.61 2.97 1 2.04 1 5.01 1 Institutional Shares 12/1/2000 5.97 3.66 3.00 3.33 6.33 1 Return since inception. See Financial Highlights for dividend and capital gains information. 9 Balanced Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of June 30, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary McDonald’s Corp. 665,638 58,929 0.4% * Amazon.com Inc. 237,912 54,327 0.3% Walt Disney Co. 1,112,765 53,969 0.3% Home Depot Inc. 1,007,502 53,388 0.3% Comcast Corp. Class A 1,533,890 49,038 0.3% Consumer Discretionary—Other † 899,525 5.6% 1,169,176 7.2% Consumer Staples Procter & Gamble Co. 1,800,073 110,254 0.7% Coca-Cola Co. 1,331,123 104,080 0.6% Philip Morris International Inc. 1,125,280 98,192 0.6% Wal-Mart Stores Inc. 1,231,010 85,826 0.5% PepsiCo Inc. 1,026,467 72,530 0.5% Altria Group Inc. 1,336,901 46,190 0.3% Consumer Staples—Other † 448,969 2.8% 966,041 6.0% Energy Exxon Mobil Corp. 3,080,152 263,569 1.6% Chevron Corp. 1,292,016 136,308 0.8% Schlumberger Ltd. 872,021 56,603 0.3% Occidental Petroleum Corp. 530,072 45,464 0.3% ConocoPhillips 794,518 44,398 0.3% Energy—Other † 433,632 2.7% 979,974 6.0% Financials Wells Fargo & Co. 3,273,772 109,475 0.7% JPMorgan Chase & Co. 2,483,164 88,723 0.5% Bank of America Corp. 7,013,688 57,372 0.4% Citigroup Inc. 1,913,966 52,462 0.3% Financials—Other† 1,197,933 7.4% 1,505,965 9.3% 10 Balanced Index Fund Market Percentage Value of Net Shares ($000) Assets Health Care Johnson & Johnson 1,793,955 121,200 0.8% Pfizer Inc. 4,926,488 113,309 0.7% Merck & Co. Inc. 1,989,349 83,055 0.5% Abbott Laboratories 1,027,568 66,247 0.4% Health Care—Other † 785,937 4.8% 1,169,748 7.2% Industrials General Electric Co. 6,914,888 144,106 0.9% United Technologies Corp. 565,061 42,679 0.3% Industrials—Other † 887,364 5.4% 1,074,149 6.6% Information Technology * Apple Inc. 609,303 355,833 2.2% Microsoft Corp. 4,935,104 150,965 0.9% International Business Machines Corp. 719,351 140,691 0.9% * Google Inc. Class A 168,578 97,787 0.6% Intel Corp. 3,264,954 87,011 0.5% Oracle Corp. 2,627,535 78,038 0.5% QUALCOMM Inc. 1,105,431 61,550 0.4% Cisco Systems Inc. 3,519,715 60,433 0.4% Visa Inc. Class A 343,325 42,445 0.3% Information Technology—Other † 798,212 4.9% 1,872,965 11.6% Materials † 380,093 2.4% Telecommunication Services AT&T Inc. 3,874,477 138,164 0.8% Verizon Communications Inc. 1,853,048 82,349 0.5% Telecommunication Services—Other † 58,814 0.4% 279,327 1.7% Utilities † 363,395 2.2% Total Common Stocks (Cost $6,876,281) 9,760,833 60.2% 1 11 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.000% 9/30/16 73,100 74,265 0.4% United States Treasury Note/Bond 0.250% 9/15/14 65,790 65,646 0.4% United States Treasury Note/Bond 0.125% 9/30/13 64,625 64,494 0.4% United States Treasury Note/Bond 4.250% 8/15/14 54,050 58,492 0.4% United States Treasury Note/Bond 4.250% 8/15/13 52,625 54,968 0.3% United States Treasury Note/Bond 0.375% 4/15/15 52,050 52,026 0.3% United States Treasury Note/Bond 3.125% 4/30/17 45,900 51,121 0.3% United States Treasury Note/Bond 2.125% 8/15/21 45,215 47,561 0.3% United States Treasury Note/Bond 1.875% 4/30/14 44,975 46,233 0.3% United States Treasury Note/Bond 6.250% 8/15/23 31,555 45,868 0.3% United States Treasury Note/Bond 3.375% 11/15/19 39,402 45,614 0.3% United States Treasury Note/Bond 0.500% 10/15/14 42,960 43,114 0.3% United States Treasury Note/Bond 2.500% 6/30/17 39,650 43,058 0.3% United States Treasury Note/Bond 0.250%–11.250% 2/28/13–5/15/42 1,562,801 1,743,260 10.7% 2,435,720 15.0% Agency Bonds and Notes 2 Federal Home Loan Mortgage Corp. 0.375%–6.750% 7/15/13–7/15/32 105,595 111,912 0.7% 2 Federal National Mortgage Assn. 0.000%–7.250% 8/9/13–7/15/37 102,297 108,583 0.7% 3 Agency Bonds and Notes—Other † 91,373 0.5% 311,868 1.9% Conventional Mortgage-Backed Securities 2,4,5 Fannie Mae Pool 2.500%–9.500% 12/1/12–7/1/42 693,991 747,555 4.6% 2,4,5 Freddie Mac Gold Pool 2.500%–10.000% 7/1/12–7/1/42 423,903 454,979 2.8% Ginnie Mae I Pool 3.000%–10.000% 3/15/13–7/1/42 173,289 190,866 1.2% Ginnie Mae II Pool 3.000%–7.000% 3/20/18–7/1/42 232,383 255,016 1.6% 1,648,416 10.2% Nonconventional Mortgage-Backed Securities 2,5,6 Fannie Mae Pool 1.797%–6.180% 11/1/33–3/1/42 26,359 27,824 0.2% 2,5,6 Freddie Mac Non Gold Pool 2.194%–6.407% 11/1/34–2/1/42 19,432 20,583 0.1% Ginnie Mae II Pool 2.500%–5.000% 7/20/38–1/20/42 12,133 12,728 0.1% 61,135 0.4% Total U.S. Government and Agency Obligations (Cost $4,266,935) 4,457,139 27.5% Asset-Backed/Commercial Mortgage-Backed Securities 5 GE Capital Commercial Mortgage Corp. 4.974%–5.543% 12/10/37–12/10/49 3,173 3,393 0.0% 7 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 160,522 1.0% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $148,632) 163,915 1.0% 12 Balanced Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Corporate Bonds Finance 7 Banking † 297,011 1.8% 7 Brokerage † 8,457 0.1% Finance Companies 5 General Electric Capital Corp. 1.625%–6.875% 1/8/13–11/15/67 29,720 33,545 0.2% Finance Companies—Other † 10,654 0.1% 7 Insurance † 75,443 0.5% Other Finance † 3,162 0.0% Real Estate Investment Trusts † 26,402 0.1% 454,674 2.8% Industrial 7 Basic Industry † 79,693 0.5% Capital Goods General Electric Co. 5.250% 12/6/17 1,940 2,265 0.0% 7 Capital Goods—Other † 64,797 0.4% Communication AT&T Corp. 6.500%–8.000% 3/15/29–11/15/31 1,351 1,972 0.0% AT&T Inc. 2.400%–6.550% 2/15/14–8/15/41 16,810 19,012 0.1% AT&T Mobility LLC 7.125% 12/15/31 500 659 0.0% Bellsouth Capital Funding Corp. 7.875% 2/15/30 150 197 0.0% BellSouth Corp. 5.200%–6.875% 12/15/16–11/15/34 1,565 1,826 0.0% BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,846 0.0% New Cingular Wireless Services Inc. 8.750% 3/1/31 205 311 0.0% Pacific Bell Telephone Co. 7.125% 3/15/26 200 262 0.0% 7 Communication—Other † 118,154 0.8% 7 Consumer Cyclical † 92,439 0.6% 7 Consumer Noncyclical † 184,940 1.1% Energy XTO Energy Inc. 5.750%–6.250% 12/15/13–8/1/17 1,300 1,462 0.0% 7 Energy—Other † 95,925 0.6% Other Industrial † 1,894 0.0% Technology † 62,104 0.4% Transportation † 26,037 0.1% 755,795 4.6% Utilities 7 Electric † 106,255 0.7% 7 Natural Gas † 49,416 0.3% Other Utility † 1,638 0.0% 157,309 1.0% Total Corporate Bonds (Cost $1,268,456) 1,367,778 8.4% 7 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $288,552) † 306,337 1.9% Taxable Municipal Bonds (Cost $54,633) † 63,538 0.4% Shares Temporary Cash Investments Money Market Fund 8 Vanguard Market Liquidity Fund 0.148% 387,788,904 387,789 2.4% 13 Balanced Index Fund Market Percentage Value of Net ($000) Assets 9 U.S. Government and Agency Obligations † 3,199 0.0% Total Temporary Cash Investments (Cost $390,988) 390,988 2.4% 1 10 Total Investments (Cost $13,294,477) 16,510,528 101.8% Other Assets and Liabilities Other Assets 131,606 0.8% Liabilities 11 (419,588) (2.6%) (287,982) (1.8%) Net Assets 16,222,546 100.0% At June 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 13,184,357 Overdistributed Net Investment Income (12,770) Accumulated Net Realized Losses (167,071) Unrealized Appreciation (Depreciation) Investment Securities 3,216,051 Futures Contracts 1,979 Net Assets Investor Shares—Net Assets Applicable to 157,092,187 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,610,754 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 270,709,329 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,222,699 Net Asset Value Per Share—Admiral Shares 14 Balanced Index Fund Amount ($000) Signal Shares—Net Assets Applicable to 50,509,112 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,148,475 Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 227,975,955 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,240,618 Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 60.5% and 2.1%, respectively, of net assets. 2 The issuer was placed under federal conservatorship in September 2008; since that time, these daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 Certain issuers operate under a congressional charter; these securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of June 30, 2012. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Adjustable-rate security. 7 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2012, the aggregate value of these securities was $18,556,000, representing 0.1% of net assets. 8 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 9 Securities with a value of $3,199,000 have been segregated as initial margin for open futures contracts. 10 The total value of securities on loan is $4,009,000. 11 Includes $4,436,000 of collateral received for securities on loan. See accompanying Notes, which are an integral part of the Financial Statements. 15 Balanced Index Fund Statement of Operations Six Months Ended June 30, 2012 ($000) Investment Income Income Dividends 1 90,945 Interest 2 79,371 Security Lending 872 Total Income 171,188 Expenses The Vanguard Group—Note B Investment Advisory Services 468 Management and Administrative—Investor Shares 3,329 Management and Administrative—Admiral Shares 2,110 Management and Administrative—Signal Shares 373 Management and Administrative—Institutional Shares 1,021 Marketing and Distribution—Investor Shares 371 Marketing and Distribution—Admiral Shares 475 Marketing and Distribution—Signal Shares 186 Marketing and Distribution—Institutional Shares 624 Custodian Fees 181 Shareholders’ Reports—Investor Shares 44 Shareholders’ Reports—Admiral Shares 14 Shareholders’ Reports—Signal Shares 15 Shareholders’ Reports—Institutional Shares 20 Trustees’ Fees and Expenses 7 Total Expenses 9,238 Net Investment Income 161,950 Realized Net Gain (Loss) Investment Securities Sold 55,581 Futures Contracts 1,407 Realized Net Gain (Loss) 56,988 Change in Unrealized Appreciation (Depreciation) Investment Securities 597,293 Futures Contracts 1,498 Change in Unrealized Appreciation (Depreciation) 598,791 Net Increase (Decrease) in Net Assets Resulting from Operations 817,729 1 Dividends are net of foreign withholding taxes of $22,000. 2 Interest income from an affiliated company of the fund was $230,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Balanced Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 161,950 258,264 Realized Net Gain (Loss) 56,988 79,149 Change in Unrealized Appreciation (Depreciation) 598,791 100,785 Net Increase (Decrease) in Net Assets Resulting from Operations 817,729 438,198 Distributions Net Investment Income Investor Shares (34,147) (46,654) Admiral Shares (61,490) (96,064) Signal Shares (12,195) (21,937) Institutional Shares (50,237) (92,568) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — Total Distributions (158,069) (257,223) Capital Share Transactions Investor Shares 1,572,198 (422,906) Admiral Shares 1,722,745 343,179 Signal Shares (15,057) 466,507 Institutional Shares 779,642 716,971 Net Increase (Decrease) from Capital Share Transactions 4,059,528 1,103,751 Total Increase (Decrease) 4,719,188 1,284,726 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($12,770,000) and ($16,651,000). See accompanying Notes, which are an integral part of the Financial Statements. 17 Balanced Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.78 $21.38 $19.35 $16.59 $22.01 $21.36 Investment Operations Net Investment Income .230 .482 .477 .507 .615 .660 Net Realized and Unrealized Gain (Loss) on Investments 1.186 .395 2.032 2.767 (5.432) .650 Total from Investment Operations 1.416 .877 2.509 3.274 (4.817) 1.310 Distributions Dividends from Net Investment Income (.216) (.477) (.479) (.514) (.603) (.660) Distributions from Realized Capital Gains — Total Distributions (.216) (.477) (.479) (.514) (.603) (.660) Net Asset Value, End of Period Total Return 1 6.50% 4.14% 13.13% 20.05% -22.21% 6.16% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,611 $1,921 $2,306 $3,431 $2,731 $3,717 Ratio of Total Expenses to Average Net Assets 0.24% 0.24% 0.26% 0.25% 0.20% 0.19% Ratio of Net Investment Income to Average Net Assets 2.06% 2.22% 2.38% 2.91% 3.11% 2.99% Portfolio Turnover Rate 39% 2 67% 2 49% 2 55% 50% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 26%, 23%, and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 18 Balanced Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.78 $21.38 $19.35 $16.60 $22.02 $21.36 Investment Operations Net Investment Income .244 .514 .506 .527 .633 .690 Net Realized and Unrealized Gain (Loss) on Investments 1.196 .395 2.032 2.757 (5.432) .650 Total from Investment Operations 1.440 .909 2.538 3.284 (4.799) 1.340 Distributions Dividends from Net Investment Income (.230) (.509) (.508) (.534) (.621) (.680) Distributions from Realized Capital Gains — Total Distributions (.230) (.509) (.508) (.534) (.621) (.680) Net Asset Value, End of Period Total Return 1 6.62% 4.29% 13.29% 20.11% -22.12% 6.31% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,223 $4,254 $3,840 $1,850 $1,536 $2,040 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.12% 0.14% 0.11% 0.10% Ratio of Net Investment Income to Average Net Assets 2.20% 2.36% 2.52% 3.02% 3.20% 3.08% Portfolio Turnover Rate 39% 2 67% 2 49% 2 55% 50% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 26%, 23%, and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 19 Balanced Index Fund Financial Highlights Signal Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.55 $21.15 $19.15 $16.42 $21.78 $21.13 Investment Operations Net Investment Income .241 .510 .502 .521 .626 .671 Net Realized and Unrealized Gain (Loss) on Investments 1.177 .394 2.002 2.737 (5.371) .651 Total from Investment Operations 1.418 .904 2.504 3.258 (4.745) 1.322 Distributions Dividends from Net Investment Income (.228) (.504) (.504) (.528) (.615) (.672) Distributions from Realized Capital Gains — Total Distributions (.228) (.504) (.504) (.528) (.615) (.672) Net Asset Value, End of Period Total Return 6.58% 4.31% 13.25% 20.17% -22.12% 6.29% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,148 $1,104 $627 $869 $860 $1,175 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.12% 0.14% 0.11% 0.10% Ratio of Net Investment Income to Average Net Assets 2.20% 2.36% 2.52% 3.02% 3.20% 3.08% Portfolio Turnover Rate 39% 1 67% 1 49% 1 55% 50% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes 26%, 23%, and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 20 Balanced Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $21.78 $21.38 $19.35 $16.60 $22.02 $21.36 Investment Operations Net Investment Income .245 .519 .515 .536 .640 .697 Net Realized and Unrealized Gain (Loss) on Investments 1.197 .394 2.032 2.758 (5.432) .650 Total from Investment Operations 1.442 .913 2.547 3.294 (4.792) 1.347 Distributions Dividends from Net Investment Income (.232) (.513) (.517) (.544) (.628) (.687) Distributions from Realized Capital Gains — Total Distributions (.232) (.513) (.517) (.544) (.628) (.687) Net Asset Value, End of Period Total Return 6.62% 4.31% 13.34% 20.18% -22.10% 6.34% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,241 $4,224 $3,446 $2,869 $2,299 $2,901 Ratio of Total Expenses to Average Net Assets 0.08% 0.08% 0.08% 0.08% 0.07% 0.07% Ratio of Net Investment Income to Average Net Assets 2.22% 2.38% 2.56% 3.08% 3.24% 3.11% Portfolio Turnover Rate 39% 1 67% 1 49% 1 55% 50% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes 26%, 23%, and 15% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Balanced Index Fund Notes to Financial Statements Vanguard Balanced Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers four classes of shares: Investor Shares, Admiral Shares, Signal Shares, and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and 22 Balanced Index Fund interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (December 31, 2008–2011), and for the period ended June 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2012, the fund had contributed capital of $2,401,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.96% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 23 Balanced Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —
